PER CURIAM: *
Appealing the judgment in a criminal case, Jason Paul Roberts raises issues that are foreclosed by United States v. Schofield, 802 F.3d 722 (5th Cir. 2015). In Schofield, 802 F.3d at 729-31, we held that a violation of 18 U.S.C. § 1470 qualified as a sex offense for purposes of the Sex Offender Registration Notification Act (SORNA) and that SORNA’s residual clause is not ambiguous or unconstitutionally vague. Accordingly, Roberts’s motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.